UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100) Tender Offer Statement under Section 14(d)(l) or 13(e)(l) of the Securities Exchange Act of 1934 Energy Services of America Corporation (Name of Subject Company (Issuer) Energy Services of America Corporation Name of Filing Person (Issuer)) Warrants to purchase Shares of Common Stock (Title of Class of Securities) 29271Q 10 3 (CUSIP Number of Shares Underlying Warrants) Marshall T. Reynolds Copies of all correspondence to: Chairman of the Board Alan Schick, Esq. Energy Services of America Corporation Luse Gorman Pomerenk & Schick, P.C. 2450 First Avenue 5335 Wisconsin Avenue, N.W., Suite 780 Huntington, West Virginia 25703 Washington, DC 20015 (304) 528-2791 (202) 274-2000 (304) 528-2762 Facsimile (202) 362-2902 Facsimile (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) CALCULATION OF FILING FEE Transaction valuation* Amount of filing fee * Estimated for purposes of calculating the amount of the filing fee only. Energy Services of America Corporation (the “Company”) is offering holders of 21,176,923 of the Company’s warrants (the “Warrants”), which consist of (i) 17,200,000 warrants initially issued in the Company’s initial public offering, (ii) 3,076,923 warrants initially issued to certain of the Company’s founding shareholders in a private placement that closed immediately prior to its initial public offering, and (iii) 900,000 warrants underlying an option to purchase units (“Unit Purchase Option”) issued to the Company’s underwriter in connection with the Company’s initial public offering, the opportunity to exchange such Warrants for the Company’s shares, par value $0.0001 per share (“Shares”) by tendering eight and one-half (8½) Warrants in exchange for one (1) Share. The amount of the filing fee assumes that all outstanding Warrants will be exchanged and is calculated pursuant to Rule 0-1l(b) of the Securities Exchange Act of 1934, as amended, which equals $116.10 for each $1,000,000 of the value of the transaction. The transaction value was determined by using the average of the high and low prices of publicly traded Warrants on May 24, 2011, which was $0.38. o Check the box if any part of the fee is offset as provided by Rule 0-1l(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:
